Appeal by defendant, as limited by his motion, from so much of a sentence of the County Court, Nassau County, imposed February 11, 1977, upon his conviction of petit larceny, upon a plea of guilty, as conditioned a sentence to a period of probation upon defendant’s surrender of his New York and New Jersey real estate broker licenses. Sentence modified, as a matter of discretion in the interest of justice, by adding thereto a provision that surrender of the licenses shall be without prejudice to defendant’s right to apply for their reinstatement. As so modified, sentence affirmed insofar as appealed from. In the interest of justice, defendant should be permitted to apply for the reinstatement of his real estate broker licenses. Margett, J. P., Damiani, Rabin and Shapiro, JJ., concur.